DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JENEEN CARTER-CHISM,
                            Appellant,

                                     v.

                                 SEAN DOE,
                                  Appellee.

                              No. 4D21-2043

                           [October 21, 2021]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael G. Kaplan, Judge; L.T. Case No.
DVCE21-004168.

   Jeneen Carter-Chism, Coral Springs, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.